Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 12-14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Document D1 (DE 202019103323U1).
Regarding claim 1, D1 discloses: A method of continual learning in an artificial intelligence system through bi-level optimization, the method comprising: providing a stored data sample of a current task; providing a neural network subdivided into two parts including a parameter part and a hyper-parameter part; and performing bi-level optimization by separately training the two parts of the neural network, wherein the neural network has been trained, prior to the bi-level optimization, on data samples of previous tasks (See translated Document: “The first and second cost functions can form a bi-level optimization problem. The bi-level optimization problem is a special type of optimization problem in which one problem is embedded (nested) into another problem. The external optimization task of the bi-level optimization problem is commonly referred to as the parent optimization task, and the internal optimization task of the bi-level optimization problem is commonly referred to as the child optimization task. The external optimization task is then the optimization of the first cost function and the internal optimization task is then the optimization of the second cost function. Bi-level optimizations are optimized by using different variables, called the upper-level variables and the lower-level variables, each associated with the corresponding optimization task.
The bi-level optimization problem may be the optimization problem of DARTS. DARTS can be understood as an architectural search method that optimizes the machine learning system architecture by means of a gradient descent method. Using cells, a search architecture is created, which is then optimized”; figs. 1-4)
Regarding claim 12, D1 discloses: A system comprising one or more processors, which alone or in combination, are configured to provide for performance of a method comprising: providing a stored data sample of a current task; providing a neural network subdivided into two parts including a parameter part and a hyper-parameter part; and performing bi-level optimization by separately training the two parts of the neural network, wherein the neural network has been trained, prior to the bi-level optimization, on data samples of previous tasks (See translated Document: “The first and second cost functions can form a bi-level optimization problem. The bi-level optimization problem is a special type of optimization problem in which one problem is embedded (nested) into another problem. The external optimization task of the bi-level optimization problem is commonly referred to as the parent optimization task, and the internal optimization task of the bi-level optimization problem is commonly referred to as the child optimization task. The external optimization task is then the optimization of the first cost function and the internal optimization task is then the optimization of the second cost function. Bi-level optimizations are optimized by using different variables, called the upper-level variables and the lower-level variables, each associated with the corresponding optimization task.
The bi-level optimization problem may be the optimization problem of DARTS. DARTS can be understood as an architectural search method that optimizes the machine learning system architecture by means of a gradient descent method. Using cells, a search architecture is created, which is then optimized”; figs. 1-4).
Regarding claims 2-11, 13-15, Document D1 further discloses: further comprising: after performing the bi-level optimization, iteratively batch training the neural network based on batches of data collectively comprising: (i) at least some of the previous task data samples and (11) the stored current task data sample, wherein performing the bi-level optimization comprises: iteratively training the parameter part of the neural network with a first data set and a first cost function; and iteratively training the hyper-parameter part of the neural network with a different second data set and a different second cost function; wherein one of the first data set and the second data set comprises the stored current task data sample and the other of the first data set and the second data set comprises one or more of: (i) the stored current task data sample and (ii) at least some of the previous task data samples, wherein performing the bi-level optimization comprises: defining the training of the two parts of the neural network as a bi-level problem and applying a bi-level optimization solver; wherein the bi-level problem is defined with respect to the first and second cost functions such that the optimization resulting from the bi-level optimization solver causes the parameter part of the neural network to learn one or more new tasks while the hyper-parameter part of the neural network retains performance for previously learned tasks (See translated Document: “The first and second cost functions can form a bi-level optimization problem. The bi-level optimization problem is a special type of optimization problem in which one problem is embedded (nested) into another problem. The external optimization task of the bi-level optimization problem is commonly referred to as the parent optimization task, and the internal optimization task of the bi-level optimization problem is commonly referred to as the child optimization task. The external optimization task is then the optimization of the first cost function and the internal optimization task is then the optimization of the second cost function. Bi-level optimizations are optimized by using different variables, called the upper-level variables and the lower-level variables, each associated with the corresponding optimization task.
The bi-level optimization problem may be the optimization problem of DARTS. DARTS can be understood as an architectural search method that optimizes the machine learning system architecture by means of a gradient descent method. Using cells, a search architecture is created, which is then optimized”; figs. 1-4), wherein performing the bi-level optimization comprises: iteratively training the parameter part of the neural network with data specific to a subset of a group of multiple tasks; and iteratively training the hyper-parameter part of the neural network with validation data common to each of the multiple tasks; wherein the group of multiple tasks comprises the current task and at least some of the previous tasks; and wherein the subset of the group of multiple tasks comprises the current task (see translated document: “The first cost function can be determined depending on a first set of training data (eg, validation data). The second cost function may depend on a second set of Training data are determined. The training data includes pairs of training inputs and associated training outputs. It is conceivable that the same cost function will be used for both parameter sets and / or that the two cost functions are determined depending on the same training data”.), wherein the bi-level optimization through separate training comprises: training the parameter part of the neural network based on data specific to the current task; and training the hyper-parameter part of the neural network based on data common to the current task and the previous tasks (see translation: “Iterative optimization of the first parameter set as a function of a first cost function (L .sub.val ) and iterative optimization of the second parameter set as a function of a second cost function (L .sub.train ), wherein the first cost function (L .sub.val ,) and the second cost function (L .sub.train ) are each dependent on the first parameter set (α) and the second set of parameters (w); Determining eigenvalues of a Hesse matrix of the first cost function (L .sub.val ) as a function of the first parameter set (α).”), wherein the parameter part comprises one or more first layers of the neural network and the hyper-parameter part comprises one or more different second layers of the neural network (see translation: “The procedure ( 20 ) starts with step 2000 , In this step, an architecture of the machine learning system is specified. In this embodiment, the machine learning system may be given by a neural network. The architecture may be predetermined, for example, by the resolution of the input and output size of the neural network and / or by a number of the input variables. Likewise, the architecture of the neural network may be dictated by the least resolution of the intermediate sizes of the neural network or a number of layers of the neural network, etc.”), wherein the bi-level optimization through separate training comprises: training the parameter part of the neural network based on first training data, but not on second training data; and training the hyper-parameter part of the neural network based on the first training data and the second training data; wherein the first training data comprises the stored current task data sample and the second training data comprises stored previous task data samples, wherein the parameter part comprises one or more first layers of the neural network and the hyper-parameter part comprises one or more different second layers of the neural network (fig. 4; “ shows a schematic representation of a device ( 400 ) for optimizing the machine learning system, such as the neural network ( 40 ), in particular for carrying out the steps for optimizing the neural network ( 40 ). The device ( 400 ) comprises a training data module ( 410 ) and a difference module ( 420 ). The difference module ( 420 ) determines, depending on the training output variables y .sub.s and the determined outputs y of the neural network ( 40 ) a difference, in particular by means of the cost function. The training data module ( 410 ) contains the training data. Suitably, the training data includes a plurality of training inputs, each labeled. During tuning, the optimizer determines ( 430 ) depends on the determined difference of the difference module ( 420 ) a change θ 'of the parameterization w or variable α. Depending on the change θ 'is then in a memory P , in which the parameterization w and the variables α are stored, adjusted”.), wherein the one or more first layers comprise an exit layer of the neural network and the one or more second layers comprise a plurality of hidden layers of the neural network (this is implied in as much as the references discloses neural network: “In this embodiment, the machine learning system may be the neural network ( 40 ) from step 2600”), wherein providing the neural network subdivided into two parts including the parameter part and the hyper-parameter part comprises: selecting the parameter part from a plurality of options based on data captured by a sensor (see translation: “The at least partially autonomous vehicle ( 300 ), a registration unit ( 30 ). The registration unit ( 30 ) may be, for example, a camera which is an environment of the vehicle ( 300 ) detected.”), A tangible, non-transitory computer-readable medium having instructions thereon which, upon being executed by one or more processors, alone or in combination, provide for execution of the method of claim 1 (see translation: “Furthermore, the vehicle comprises ( 300 ), in particular the partially autonomous robot, a computing unit ( 60 ) and a machine-readable memory element ( 60 ). On the storage element ( 60 ), a computer program may be stored, which contains instructions that are used when executing the commands on the arithmetic unit ( 60 ) cause the arithmetic unit ( 60 ) the process with all its steps”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2021/0056378A1) to Yang et al. discloses: Resource constrained neural network architecture search which teaches: Methods, and systems, including computer programs encoded on computer storage media for neural network architecture search. A method includes defining a neural network computational cell, the computational cell including a directed graph of nodes representing respective neural network latent representations and edges representing respective operations that transform a respective neural network latent representation; replacing each operation that transforms a respective neural network latent representation with a respective linear combination of candidate operations, where each candidate operation in a respective linear combination has a respective mixing weight that is parameterized by one or more computational cell hyper parameters; iteratively adjusting values of the computational cell hyper parameters and weights to optimize a validation loss function subject to computational resource constraints; and generating a neural network for performing a machine learning task using the defined computational cell and the adjusted values of the computational cell hyper parameters and weights.
--(US PAT: 11,281,969B1) to Rangapuram et al.  discloses artificial intelligence system combining state space models and neural networks for time series forecasting which teaches: The system has computing devices for obtaining an indication of time series, where individual ones of time series comprise a sequence of observation values corresponding to respective time steps and respective descriptive metadata corresponding to some time series. The computing device determines parameters of a first state space sub-model based on output of a one shared recurrent neural network sub-model, stores a trained version of a composite forecasting model, and provides a probabilistic forecast pertaining to a particular time series to destinations, where the probabilistic forecast is obtained using the trained version of the composite forecasting model.
--(CN 109544475A) to Gao discloses Bi-Level optimization method for image deblurring which teaches: The present invention relates to Bi-Level optimization method for image deblurringso that the two levels of loss functions alternate model optimization, Bi- Level optimization mechanism is divided into two steps, the first step is to train a basic model with MSE loss condition, the second step is to use two-level loss iteration to fine-tune the model. This is because at the beginning of training,the divergence between the restoration effect and the clear image is large, and the effect of noise can be ignored, but at the end of training, the noise is amplified and the negative effect is more obvious, so the perceptual loss is introduced to suppress the noise and the MSE loss is changed to L1 loss to ensure the structural continuity sufficiently. The invention has the advantages of accurate texture restoration and matching depth features with pixel values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651